Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The preliminary amendment dated 8/25/2021 and the application filing dated 4/20/2021 were received and considered.
Claims 22-41 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 9/1/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11,010,717 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 22-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
As discussed in the file history of application 15/188,399, the prior art teaches both randomly testing/querying users with questions related to network security and regularly testing/querying users.  Further, the prior art teaches determining a threat/risk and increasing testing.  Further:
US 9009829 B2 to Stolfo et al. is cited for teaching requiring additional training based on a user response to a security test.
US 20150229664 A1 to Hawthorn et al. was previously-cited for teaching increasing the frequency of a security test in response to a greater risk detected for a particular user (¶176).
US 9674210 B1 to Oprea et al. is cited for teaching providing customized training to a particular user based on risky observed activity (col. 7, #2).
US 20140199663 A1 to Sadeh-Koniecpol et al. is cited for teaching user cybersecurity training at a certain frequency (¶103).
US 20170237765 A1 to Oberheide teaches a random campaign test (¶111).
US 20130198846 A1 to Chapman teaches randomizing recipients of a phishing test (¶49, ¶71).
US 20160330238 A1 to Hadnagy teaches periodic reporting in a phishing-as-a-service system (¶86).
However, the prior art, alone or in a combination found obvious to a skilled artisan before the effective filing date of the claimed invention, fails to teach the claimed invention including initially providing a random interval, followed by adjusting the interval to a second, set, interval, in combination with the remaining elements as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841. The examiner can normally be reached Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
September 1, 2022